Title: To George Washington from Edmund Randolph, 7 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia Octr 7. 1794 ½ past 10 o’clock
        
        The express has been waiting, in expectation of the return of the messenger sent from hence on friday last and from the probability, that your dispatches might require an immediate Answer. He will be detained, however, until a late hour in the day, in order that Mr Jay’s communications may be copied, and forwarded to you. They grow extremely interesting, and assume a considerable degree of shape, as far as the spoliations go.
        The Printer says, that the report of the commissioners will be struck off to-morrow—The delay is insufferable; and, unless he gives me the best assurances, I shall lay aside my very strong reluctance to quit an old officer, and put the business into Fenno’s hands, if he will promise to be more active. I have the honor, sir, to be with the highest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      